Citation Nr: 1417093	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  98-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 1997 and July 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 1997, the RO denied service connection for Meniere's disease.  In July 1999, the RO denied the Veteran's claims for service connection for PTSD and entitlement to TDIU. 

In September 2004, the Veteran testified at a hearing before a Decision Review Officer of the RO.  She later testified before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in June 2006.  Transcripts of those proceedings are of record; unfortunately, however, the hearing transcript of the Board's June 2006 hearing is incomplete.  The Veteran was advised of this by letter dated in February 2007 and informed that she may request a new hearing, but there is no such request on file. 

The issue of entitlement to service connection for Meniere's disease was previously before the Board in January 2000, December 2006, June 2008, May 2010, and September 2012 at which times it was remanded for additional development.  In compliance with the September 2012 remand, the Veteran was provided a medical examination and medical opinion in October 2012.  Stegall v. West, 11 Vet. App. 268 (1998).  The claim has now been returned to the Board.

The issue of entitlement to service connection for PTSD was previously before the Board in December 2006, June 2008, and May 2010, at which times it was remanded for additional development.  

In the May 2010 remand. The Board noted that the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The record shows a number of psychiatric diagnoses to include major depressive disorder, multiple personality disorder, dissociative identity disorder and borderline personality disorder.  Such a claim would include any psychiatric disability recognized as a disease or injury within the meaning of applicable legislation, and any disability resulting from a mental disorder superimposed upon a personality disorder.  38 C.F.R. §§ 3.303, 4.127.  As the Board does not have jurisdiction over this raised claim, it is referred to the AOJ for appropriate action. 

In September 2012, the Board denied service-connection for PTSD.  The Veteran timely appealed the Board's decision to the Court.  In July 2013, the Court Clerk granted a Joint Motion for Remand, vacating the Board's decision and remanding the case to the Board.

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file.  The Board has reviewed the contents of the paperless file as well as the physical file and will proceed with review of the claim based upon all relevant evidence.  

The appeal as to entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran's current Meniere's disease is not shown to be related to her military service.

2.  The evidence of record is in equipoise as to whether the Veteran's current PTSD was incurred in or aggravated during her military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of Meniere's disease have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's July 2003, March 2006, and February 2007 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The March 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues being adjudicated.
The Board finds that all necessary assistance has been provided to the appellant. Extensive private and VA medical records have been obtained and reviewed in connection with this appeal, and the Board has obtained the Veteran's records from the Social Security Administration (SSA).  Attempts have also been made to obtain additional outstanding medical records and additional evidence to verify the Veteran's reported stressors (see VA memorandums containing Formal Findings of Unavailability of records dated in April 2012).  The appellant was informed of the unavailability of some requested records in the April 2012 supplemental statement of the case and was given the opportunity to respond.  The appellant informed VA in writing in May 2012 that she had no additional evidence to submit.  Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they are predicated on a full reading of the claims file, provide rationale for the opinions, and rely on and cite to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4).  In addition, the appellant testified before the RO at a hearing in September 2004 and before the Board at a hearing in June 2006. 

In sum, neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the present claim and the Board is also unaware of any such outstanding evidence or information. Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II. Principles of Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).
III. Meniere's disease

A review of the Veteran's service treatment records reflects that she was seen twice in service, in October 1981 and November 1981, with complaints of dizziness for a few seconds.  This was noted to not be true vertigo.  Her service treatment records noted that she had been treated and diagnosed with bilateral hearing loss and tinnitus in the past month. 

The Veteran was honorably discharged from service in January 1982 noting an erroneous enlistment due to a preexisting disqualifying condition (bilateral hearing loss).

Subsequent post service medical evidence includes voluminous treatment records including VA outpatient records showing the Veteran was seen for extensive psychiatric treatment.  These records include several complaints of dizziness.  

A June 1992 VA psychiatric admissions report noted that the Veteran reported experiencing dizziness and falling episodes.  The clinician noted that the complaints of dizziness decreased markedly when the staff stopped reinforcing her behavior with attention. 
 
An April 1995 VA psychiatric report noted the Veteran had a tendency to channel remote and psychiatric problems into physical symptoms.   The physical symptoms were used in a manipulative or passive aggressive manner.
 
An October 1996 VA treatment record noted a diagnosis of Meniere's disease without any further explanation or any treatment records.  The Veteran subsequently filed a claim for Meniere's disease.

In a December 2002 VA ear examination, the Veteran reported developing bilateral hearing loss in service in the early 1980s.  She reported no problems at that time with ringing or with dizziness.  Over the years she developed dizziness episodes which she felt were difficult to describe.  She reportedly spent a fair amount of time in a wheelchair, and this was partly due to her dizziness.   She reported 2 to 3 dizziness episodes monthly which usually lasted from minutes to hours.

The examiner noted that she was in no acute distress and reported in a wheelchair. Tympanic membranes were normal and her ears were clean.  She was sent for an audiogram, but the audiologist informed the examiner that the Veteran had been seen in audiology for many years and was never able to get a reliable audiogram due to inconsistencies.  The examiner noted that he was unable to interpret her neurology examination as she stated that she could get up and walk around her house.  However during the examination she was not even able to stand with her feet together which was inconsistent.  The examiner noted that, "I am not sure if she even has Meniere's disease."  He opined that the Veteran's psychiatric problems were a big confounder into what kind of medical problems she really had and it was impossible for the examiner to say that she had.

In a September 2004 DRO hearing, she reported being diagnosed with Meniere's disease in service but noted that it was not called Meniere's disease then.  She testified, "I've got some statements in my records that the Meniere's disease there is no specific-they do not have it as a specific diagnosis for me...."   

In the June 2006 Travel Board hearing she reported problems with dizziness in service which was sometimes called Meniere's disease, vertigo or dizziness.  She noted that, "there's not a whole lot of difference..."  She sought treatment twice in service.  She was unsure when she was first treated post service.  She took no medication for Meniere's disease.  She had only received treatment as a military dependent or through the VAMC.
  
In an October 2012 VA examination, the examiner noted a diagnosis of peripheral vestibular disease, Meniere's syndrome, by history in 1992.  The examination report noted that the Veteran was not currently being treated nor was she taking any medication for Meniere's disease.  She did not have symptoms or signs attributable to Meniere's syndrome (endolymphatic hydrops), peripheral vestibular condition.  The Veteran did not have any benign neoplasms or surgical treatment of the ears.  The Veteran was not able to walk as her left foot was in a boot.  She has also seen in an electric wheelchair for over ten years.  A diagnostic test for vertigo was normal; as was an ENG test.  The Veteran's ear or peripheral vestibular conditions did not impact on her ability to work.  There were no other significant findings.

The examiner reviewed the claims file and determined that the claimed Meniere's disease was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in service injury, event, or illness.  The rationale was that during military service, she was evaluated for ill-defined sensation of dizziness and the examiner at that time found that she did not have true vertigo.  A well documented and complete ENT evaluation at that time determined that she did not have Meniere's syndrome.  Further, formal ENG tests at that time were entirely normal.  Years later she was given a diagnosis of Meniere's disease.  However the symptoms remained difficult for her to describe.  She currently used no medication to prevent or abort Meniere's syndrome.  

Based on the foregoing, the Board finds that the Veteran does not currently have Meniere's disease related to her military service.  The medical opinion of record from the October 2012 VA examiner reveals the Veteran did not have symptoms or signs attributable to Meniere's syndrome during her military service.   

It is the Board's responsibility to evaluate the probative value of all medical and lay evidence or record.  See Owens v. Brown, 7 Vet. App 429, (1995); Gabrielson v. Brown, 7 Vet. App. 36, (1994).  As is true with any piece of evidence, the credibility and weight to be assigned to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In Guerrieri the Court noted that the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in utilizing the data, and the medical conclusion that the physician reaches. 

The examiner who provided the opinion in October 2012 looked at the Veteran's service treatment records and believed that it was unlikely that the Veteran's claimed Meniere's disease - like symptoms were caused by or related to her period of service.  That individual acknowledged the Veteran was evaluated in service for ill defined sensation of dizziness and the examiner noted that she did not have true vertigo.  The examiner also noted, however, that the inservice ENT evaluation determined that she did not have Meniere's syndrome.  

The Board has given due consideration to the lay statements of the Veteran and her representative.  As noted, the Veteran is competent to testify as to problems with her ears in service and the Board finds her testimony is credible.  However, whether the symptoms she experienced were indicative of Meniere's disease is a matter as to which Courts have found lay testimony is not competent.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In that case, it was indicated that "sometimes the lay person will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, if it were cancer." Jandreau, 492 F. 3d at 1377, Note 4.  The Veteran does not contend that she is relating an opinion by a specific physician.  Also, she is not contending that she has any medical training herself.  Establishing the etiology of Meniere's disease, particularly as here, many years removed from the time of the Veteran's active service, is not a simple matter that is capable of lay observation.  Accordingly, the statements of the Veteran and her representative that she has Meniere's disease related to service are not competent.  The Board finds that the probative value of the general assertions by the Veteran and her representative are outweighed by the more specific, reasoned opinions of the October 2012 VA physician. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for Meniere's disease under any theory.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009). 


IV. PTSD

The Board finds that the evidence of record is in equipoise as to whether the Veteran's current PTSD was incurred in or aggravated during her military service.  As such, entitlement to service connection for PTSD is warranted.


ORDER

Service connection for Meniere's disease is denied.

Service connection for PTSD is granted.


REMAND

The Veteran is seeking entitlement to TDIU benefits.  

The Board's decision above has granted entitlement to service connection for PTSD.  In addition, during the appeal period, the disability rating for bilateral hearing loss was increased from 0 percent to 40 percent disabling from September 27, 2004.  

Under these circumstances, the RO must schedule the Veteran for a VA examination to determine whether she is unable to obtain or retain employment solely due to her service-connected disabilities. 38 C.F.R. § 3.159 (c) (4) (i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the Veteran to request that she complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran must identify all employment, including part-time and self-employment, since 1992.

2.  Schedule the Veteran for the appropriate examination to determine whether she is unable to obtain or retain employment solely due to her service-connected disabilities. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner must provide accurate and fully descriptive assessments of all symptoms of the Veteran's service-connected disabilities. All indicated tests must be performed, and all findings reported in detail. 

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain substantially gainful employment due solely to her service-connected disabilities. A complete rationale for all opinions expressed must be given. 

3. The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure complete compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

5. After completion of all development deemed appropriate, the RO should readjudicate the Veteran's claim for a TDIU rating by reason of service-connected disability to include consideration of the newly service-connected PTSD.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


